Citation Nr: 1207923	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  06-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970, including service in the Republic of Vietnam.  He received the Army Commendation Medal and Bronze Star Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. In that decision, the RO denied entitlement to service connection for a prostate disability.  Jurisdiction over the Veteran's claim has remained with the RO in Boston, Massachusetts.

The Veteran testified before the undersigned at a December 2007 hearing at the RO (Travel Board hearing). A transcript of that hearing has been associated with his claims folder.

This case was remanded in April 2008 and December 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement dated in December 2011, the Veteran's representative stated that the Veteran was scheduled for a VA examination in the following weeks, and that it might provide additional information for the Veteran's claim.  In February 2012, the representative related a conversation with the Veteran in which the Veteran reported that he had recently seen his doctor and been informed that he did not have prostate cancer.  The records of the reported examination and treatment are not in the claim file.  The most recent VA medical records in the claims file are from September 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the source of the treatment reported by his representative in February 2012 and to provide any necessary releases to obtain this information.

If the Veteran fails to provide any needed releases, tell him that he can submit the evidence himself.

If any reported private treatment records cannot be obtained, advise the Veteran of this fact, of the efforts made to obtain the records, and of any additional efforts that will be made with regard to his claim.

2.  Obtain all records of VA treatment or examination for prostate conditions since September 2011.

Efforts to obtain these records should continue until the records are obtained; or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

